EXHIBIT A
CORE - Clerk Online Resource ePortal

Case 16-2019-CA-000218-XXXX-MA

Page 1 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Department | Clireult Civil | Division CV-E
Case Status OPEN | File Date 1/9/2019 6:14:58 PM
Judge Name SOUD, ADRIAN G. | Officer
Private Attorney | Slaven, Kimberly A |
Partles
Name / 00B/DL/ 1D # | eae Address
‘A PLAINTIFF 110 SE 6TH ST, SUITE 2150
NATALIE KUHR / FT, LAUDERDALE, FL33301
MAYO CLINIC JACKSONVILLE DEFENDANT 4500 SAN PABLO ROAD
78 JACKSONVILLE, FL32224
PROFESSIONAL SERVICE BUREAU INC Dena AUN eS o6:
/B ANOKA, MN55303
Attorneys
Attorney | Address | For Partles |
Slaven, Kimberly A 110 SE 6th St Ste 2150
Private Attorney (117964) Fort Laudercate, FL932015016 NATALIE KUHR (PLAINTIFF)
Lawson, Christa. i11N Orange Ava Ste 1600
Private Attorney (498351) Orlando, FL329012343 PROFESSIONAL SERVICE BUREAU INC (DEFENDANT)
Fees
Date | Description Assessed Pald | Balance |
01/16/2019 | SUMMONS($10/ea) 6/17/2017 $10.00 $10.00 $0.00
01/16/2019 | SUMMONS($10/ea) 6/17/2017 $10.00 $10.00 $0.00 |
01/10/2019 | CIR/GENERALCIVIL 3/1/2012 $401.00 $401.00 $0.00 |
Dockets
Line / Effective
Document Count fy Description Pages Image
Avallable
1 . 1/8/2019 : R.
D4 1/10/2019 CASE FEES PAID: $401.00 ON RECEIPT NUMBER 3349345 + A
Public access
Available
“ay |
2 . 1/9/2019 Ves)
D1 1/10/2019 COVER SHEET 2
VOR, Ready to
view
Avallable
3 . 1/9/2019 ID
D2 * 1/10/2019 COMPLAINT (CLASS ACTION) 28
| VOR, Ready to
view
. 1/9/2019 .
| 4 1/10/2019 OTHER CIRCUIT CIVIL - OTHER
| es i
| = | 1/10/2019
5 1/10/2019 DEMAND FOR JURY TRIAL
| Available
6 _. | 1/15/2019 Fea)
Dé 1/16/2019 SUMMONS ISSUED TO MAYO CLINIC JACKSONVILLE 2
VOR, Ready to
view
7 = 1/15/2019 SUMMONS ISSUED TO PROFESSIONAL SERVICE BUREAU INC 2 Avallable
D7 1/16/2019 fey
VOR, Ready to
view

 

 

 

 

https://core.duvalclerk.com/CoreCms.aspx

 

 

 

 

4/19/2019
CORE - Clerk Online Resource ePortal

 

 

Page 2 of 2

 

 

 

 

 

 

 

 

 

 

Line / Effective
Document | COUN |) entered Description Pages Image
Available
8 _. | 11572019 . :
Da 1/16/2019 CASE FEES PAID: $20.00 ON RECEIPT NUMBER 3352614 i 5 y
Public access
Available
9 1/22/2019 NOTICE OF ACCEPTANCE AND WAIVER OF SERVICE BY DEFT. MAYO CLINIC JACKSONVILLE/ATTY FOR DEFT 2 ey
o9 1/22/2019 MAYO CLINIC JACKSONVILLE
VOR, Ready to
view
Avallable
10 3/18/2019 ANSWER AND AFFIRMATIVE DEFENSES TO PLTF'S CLASS ACTION COMPLAINT/COUNSEL FOR DEFT MAYO 19 &
D10 3/16/2019 CLINIC
VOR, Ready to
view
| Avallable
| 11 _ 3/26/2019 SUMMONS RETURNED INDICATING SERVICE TO: PROFESSIONAL SERVICE BUREAU INC (CORP. SERV. TO 2 3
| B11 3/28/2019 DONNA MOCH, EMPLOYEE OF CT CORP. SYSTEM) ON 03/21/19 @ 03:30 P.M.
Public access
Available
| 12 = 3/26/2019 SUMMONS RETURNED INDICATING SERVICE (AMENDED) TO: PROFESSIONAL SERVICE BUREAU INC (CORP. 3 Fes
012 3/28/2019 SERV, TO DONNA MOCH, EMPLOYEE OF CT CORP. SYSTEM) ON 03/21/19 @ 03:30 P.M.
Public access
Avallable
5 4/11/2019 | Novice OF APPEARANCE OF COUNSEL CHRISTI LAWSON FOR PROFESSIONAL SERVICE BUREAU INC 3 &:
p13 ~ 4/12/2019 !

 

 

 

 

 

 

Public access

 

 

 

https://core.duvalclerk.com/CoreCms.aspx

4/19/2019
RONNIE FUSSELL

CLERK OF THE CIRCUIT AND COUNTY COURTS

 

RECEIPT

3349345

 

 

 

 

 

 

 

 

 

 

Printed On:
JACKSONVILLE, DUVAL COUNTY, FLORIDA 01/10/2019 03:03
Page 1 of 1
Receipt Number: 3349345 - Date 01/10/2019 Time 3:03PM

Received of: Zebersky Payne

110 SE 6th St, suite 2150

Ft. Lauderdale, FL 33301
Cashier Name: EFile Balance Owed: 401.00
Cashier Location: E-Filing Total Amount Paid: 401.00
Receipt ID: 6628907 Remaining Balance: 0.00
Division: CV-E(Circuit)

Case# 16-2019-CA-000218-XXXX-MA -- PLAINTIFF: KUHR, NATALIE

Item | Balance Paid | Ba! Remaining
Fees 401.00 401.00 0.00
Case Total 401.00 401.00 0.00

Payments
Type Ref# Amount

EFILING 23571491 401.00
Total Received 401.00
Total Paid 401.00

 

 

The clerk of courts is here to help you.
We can be found online at: WWW.DUVALCLERK.COM
The main courthouse Location is:

Duval County, Florida
501 West Adams Street
Jacksonville, Florida 32202

Clerk of the Circuit and County Courts

 

The main telephone number is: 904-255-2000

 

Other Locations: Neptune Beach Courthouse Annex

1543 Atlantic Blvd
Neptune Beach, Florida 32266

 

 
16-2019-CA-000218-XXXX-MA

Filing # 83117743 E-Filed 01/09/2019 06:14:58 PM CV-E

FORM 1.997. CIVIL COVER SHEET
The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings

or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for

 

 

 

completion.)
l. CASE STYLE
IN THE CIRCUIT COURT OF THE FOURTH JUDICIAL CIRCUIT,
INAND FORDUVAL COUNTY, FLORIDA
Case No.:
Judge:
Natalie Kuhr
Plaintiff
vs.
Mayo Clinic Jacksonville, Professional Service Bureau Inc
Defendant
Il. TYPE OF CASE
O1_ Non-homestead residential foreclosure

1 Condominium $250,00 or more

1 Contracts and indebtedness 1 Other real property actions $0 - $50,000
C1 Eminent domain O Other real property actions $50,001 - $249,999
Auto negligence Os Other real property actions $250,000 or more
O Negligence — other :

OO Business governance OO sProfessional malpractice

CO Business torts © Malpractice — business

O  Environmental/Toxic tort OQ Malpractice - medical

O Third party indemnification O Malpractice — other professional

Construction defect Bl Other

CO Mass tort O _ Antitrust/Trade Regulation

oO Negligent security 1 __sC#BBusiness Transaction

o Nursing home negligence ® = Circuit Civil - Not Applicable

O Premises liability — commercial O  Constitutiona! challenge-statute or

O Premises liability — residential oon
C0 Products liability im pase challenge-proposed
— ndmen
DO Real Property/Mortgage foreclosure O Corporate Trusts

O1 Commercial foreclosure $0 - $50,000 © Discrimination-employment or other

oO Commercial foreclosure $50,001 - $249,999 (Insurance claims

O Commercial foreclosure $250,000 or more a Intellectual property

O Homestead residential foreclosure $0 — 50,000 oO Libel/Slander

oO eae residential foreclosure $50,001 - go Shareholder derivative actlon

O Homestead residential foreclosure $250,000 or 2, *pecuritigstitigation

more O _sTrade secrets
OO Non-homestead residential foreclosure $0 - O Trust litigation
$50,000
© Non-homestead residential foreclosure

 

$50,001 - $249,999

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 01/10/2019 03:03:00 PM
COMPLEX BUSINESS COURT
This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes EL] No kK

lil. REMEDIES SOUGHT (check all that apply):
Xl Monetary;

Q Non-monetary declaratory or injunctive relief;
Ol Punitive
IV. NUMBER OF CAUSES OF ACTION: (__)
(Specify)
4
Vv. IS THIS CASE A CLASS ACTION LAWSUIT?
Yes
O No
Vi. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?

& No
OO Yes -If “yes” list all related cases by name, case number and court:

Vil. IS JURY TRIAL DEMANDED IN COMPLAINT?
& Yes
D No

 

| CERTIFY that the information | have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that | have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Jordan Alexander Shaw FL Bar No.: 111771
Attorney or party (Bar number, if attorney)

Jordan Alexander Shaw 01/09/2019
(Type or print name) Date
16-2019-CA-000218-XXXX-MA

Filing # 83117743 E-Filed 01/09/2019 06:14:58 PM

IN THE CIRCUIT COURT FOR THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY FLORIDA

Case No, 2019-CA-000218

 

CLASS REPRESENTATION

NATLIE KUHR, on behalf of CV-E
herself and all other similarly
situated,,

Plaintiff,
-VS-
MAYO CLINIC
JACKSONVILLE, a Florida not
for profit corporation, and
PROFESSIONAL SERVICE
BUREAU, INC., a foreign
corporation

Defendants,

t
CLASS ACTION COMPLAINT

Plaintiff, NATALIE KUHR (hereinafter Plaintiff’) hereby sues Defendant, MAYO
CLINIC JACKSONVILLE (hereinafter “Mayo”) and Defendant PROFESSIONAL SERVICE
BUREAU, INC. (hereinafter “PSB”) (hereinafter collectively “Defendants”), for damages, and
other legal and equitable remedies, resulting from Defendants’ violations of the Florida
Consumer Collection Practices Act (hereinafter “FCCPA”) and the Fair Debt Collection
Practices Act (hereinafter “FDCPA”).

INTRODUCTION
1, According to a 2016 Kaiser Family Foundation and New York Times survey, one

(1) out of every five (5) Americans with health insurance have unmanageable medical debts.

(1763747/1] 1

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 01/10/2019 03:03:00 PM
2. Plaintiff brings this action seeking damages against Defendants for abusive and
illegal medical-debt collection practices. Specifically, Defendant Mayo billed and collected
every dollar it was entitled to from Plaintiff's insurance company, and then attempted to collect

the remainder, and in excess of the amount permitted by Florida Law, directly from Plaintiff

 

individually.
PARTIES, JURISDICTION, AND VENUE
3, This is an action for damages in excess of $15,000.00, exclusive of attorneys’ fees
and costs.
4. Plaintiff is a-natural person and citizen of the state of Florida, residing in Duval

County, Florida,

5. Defendant Mayo is a Florida not for profit corporation with its principle place of
business in Duval County, Florida.

6. Defendant PSB is a foreign not for profit corporation with its principle place of
business in Anoka, Minnesota.

7. Venue is proper in this court because the events or omissions giving rise to
Plaintiff's claims occurred in Duval County, Florida.

8. Plaintiff is a “consumer” as defined by the FCCPA.

LEGAL BACKGROUND
a. FLORIDA’S PERSONAL INJURY PROTECTION (“PIP”) LAWS
9. Fla, Stat. § 627.736 states that an insurer may limit reimbursement to the schedule

of maximum charges.

[1763747/1] 2
10. For emergency services and care provided by a hospital, the maximum
reimbursement is eighty percent (80%) of seventy-five percent (75%) of the hospital’s usual and
customary charge.

11. For example, if a hospital bills the insurance three hundred dollars ($300.00)
(“Billed Amount”), the insurer is only required to pay one hundred eighty dollars ($180.00).

12. Similarly, pursuant to Fla. Stat. § 627.736, Plaintiff is only responsible for twenty
percent (20%) of seventy-five percent (75%) of the hospital’s usual and customary charge.

13. In other words, Plaintiff is only responsible for the difference between the amount
allowed by the appropriate schedule of maximum charges and the amount paid by her PIP
insurer, State Farm Mutual Automobile Insurance Company.

14. In the above example, that amount would be forty-five dollars and 00/100
($45.00).

15. Attempts to bill more than twenty percent (20%) of the schedule of maximum
charges, including attempts to bill the balance between the Billed Amount and the amount paid
by the insurer pursuant to Fla Stat. § 627.736, are considered balance billing.

16. Balance billing is prohibited. See Fla. Stat. § 627.736(5)(a)(4).

b. FLORIDA CONSUMER COLLECTION PRACTICES ACT.

17. The FCCPA, Fla, Stat. § 559.72 et. seq, was adopted to reinforce the consumer
rights established by federal law for individuals who owe money to others.

18. The FCCPA does not limit or restrict the continued applicability of the federal
Fair Debt Collection Practices Act (hereinafter “FDCPA”) to consumer collection practices in

this state, but rather, is in addition to the requirements and regulations of the federal act.

[1763747/1] 3
19. In the event of any inconsistency between the FCCPA and any provision of the
federal act, the provision which is more protective of the consumer or debtor shall prevail.

20. The FCCPA applies to all persons trying to collect monies from consumers, this
includes original creditors and debt collectors.

21. The FCCPA, Fla, Stat. § 559.72(9), states, inter alia:

In collecting consumer debts, no person shall: “Claim, attempt, or
threaten to enforce a debt when such person knows that the debt is
not legitimate or assert the existence of some other legal right
when such person knows that the right does not exist.”

22. The FCCPA, prohibits the collection of amounts that are not agreed to by contract
or expressly provided for by law.

23. In fact, the United States Eleventh Circuit Court of Appeals expressly held that to
determine whether a violation exists under the FCCPA, Fla. Stat. § 559.72(9), courts must refer
to other statutes that establish the legitimacy of the debt and define legal rights—statutes like Fla
Stat. § 627.736.

c. FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C, 1692 ET SEQ.

24. The FDCPA, was adopted to regulate the practices and tactics of corporations

engaged in the collection of debts for others,

25, Among other prohibitions, the FDCPA specifically prohibits “[t]he collection of

any amount (including any interest, fee, charge, or expense incidental to the principal
obligation) unless such amount is expressly authorized by the agreement creating the debt or

permitted by law” (see 15 U.S.C. § 1692f(1)) and “The false representation of. . .the character,

amount, or legal status of any debt”. See 15 U.S.C, § 1692e(2)(a).

 

! Cliff v, Payco Gen, Am. Credits, Inc., 363 F.3d 1113, 1126 (11th Cir. 2004) (citations omitted); Groves v.
U.S. Bank, 23 Fla. L. Weekly Fed, D 261 (U.S, M.D. Fla, 2011).

[1763747/1] 4
26. Importantly, the FDCPA is a strict liability statute and the consumer need not
show that the violation was knowing or intentional.”
FACTUAL ALLEGATIONS

27. Plaintiff received medical treatment from Defendant Mayo.

28. Defendant Mayo billed Plaintiff's PIP insurer, State Farm Mutual Automobile
Insurance Company for services rendered on or about August 13, 2017,

29. Plaintiff's PIP insurer, State Farm Mutual Automobile Insurance Company,
pursuant to Fla, Stat. § 627.736, paid at least eighty percent (80%) of seventy-five percent (75%)
of the usual and customary charge.

30. Indeed, Plaintiff’s PIP insurer paid one hundred percent (100%) of seventy-five
percent (75%) of Defendant’s usual and customary charge because Plaintiff’s policy of insurance
carries medical payments coverage.

31. Medical payments coverage is an additional coverage type which requires the
insurer, in this case State Farm Mutual Automobile Insurance Company, to pay the remaining
twenty percent (20%).

32. Therefore, Plaintiff's maximum liability was zero dollars ($0.00) because her PIP
insurer was required to and did pay one hundred percent (100%) of seventy-five percent (75%)
of the hospital’s usual and customary charge.

33. | However, without medical payments coverage, Plaintiff’s liability would have
been at most twenty percent (20%) of seventy-five percent (75%) of Defendant’s usual and

customary charge.

 

2 Pollack y. Bay Area Credit Serv., L.L,C., 2009 WL 2475167 (S.D, Fla, Aug. 13, 2008).

[1763747/1] 5
34. Defendant Mayo had actual knowledge that it was entitled to collect only a
limited additional amount from Plaintiff, if any at all.

35. Indeed, on April 9, 2018, Plaintiff's PIP insurer State Farm Mutual Automobile
Insurance Company sent Defendant Mayo correspondence informing it that “100% of the
reasonable amount” had already been paid. See State Farm Mutual Automobile Insurance
Company Correspondence to Defendant Mayo attached hereto as Exhibit A.

36. Defendant Mayo, however, wanted more, and despite knowing that it was not
entitled to do so, “balance billed” Plaintiff for the difference between the Billed Amount and the
amount State Farm Mutual Automobile Insurance Company paid pursuant to Fla, Stat. §
627.736, See Defendant Mayo Bills attached hereto as Composite Exhibit B.

37. In addition, and afler their own illegal collection attempts failed, Defendant Mayo
referred Plaintiff to Defendant PSB.

38. Once again, on April 10, 2018, Plaintiff’s PIP insurer State Farm Mutual
Automobile Insurance Company, sent Defendant PSP correspondence informing it that “100% of
the reasonable amount” had already been paid. See State Farm Mutual Automobile Insurance
Company Correspondence to Defendant PSB attached hereto as Exhibit C.

39. Defendant PSB sent Plaintiff correspondence on two (2) occasions: (1) May 10,
2018, and (2) June 28, 2018, seeking to collect the illegitimate debt. See Defendant PSB Bills
attached hereto as Composite Exhibit D.

40. The alleged debt is a consumer debt, incurred for personal, family, or household
purposes.

41. Defendants are familiar with Florida’s PIP restrictions and had actual knowledge

that this debt was illegitimate.

[1763747/1] 6
42, Defendants continue their collection effort against Plaintiff, despite knowing that
the debt is illegitimate and violative of Fla. Stat. 627.736(5)(a)(4).

43, Defendants’ conduct has deprived Plaintiff and the Class of monies rightfully due
to them.

44. All conditions precedent to the filing of this action have occurred or have been
waived.

45.  Asaresult, Plaintiff has suffered Damages.

CLASS REPRESENTATION ALLEGATIONS

46. Plaintiff brings this action pursuant to Florida Rules of Civil Procedure
1.220(b)(1)(B) and 1.220(b)(3), on behalf of herself and the Classes of similarly situated
individuals defined as follows:

CLASS

 

All Florida residents who, within two (2) years preceding thie filing of this action
through the date of class certification, were charged medical-related fees in excess
of the amount allowed under Fla. Stat. § 627.736(5)(a)(4), by Defendant Mayo
and/or a third party acting on Defendant’s behalf.

FDCPA SUBCLASS
All Florida residents who, within one (1) year preceding the filing of this action
through the date of class certification, received correspondence from Defendant
PSB attempting to collect medical-related fees in excess of the amount allowed
under Fla, Stat. § 627.736(5)(a)(4).

Plaintiff anticipates the need to amend the class definitions following appropriate discovery.

47. Class Exclusions: The following people are excluded from the Classes: 1) any
Judge or Magistrate presiding over this action and members of their families; 2) Defendants,
Defendants’ subsidiaries, parents, successors, predecessors, and any entity in which Defendants
or their parents have a controlling interest and its current or former employees, officers and

directors; 3) persons who properly execute and file a timely request for exclusion from the

[1763747/1] 7
Classes; 4) the legal representatives, successors, or assigns of any such excluded persons; 5)
Plaintiff's counsel and Defendants’ counsel.

48. Numerosity (Rule 1.220(a)(1)): Although Plaintiff does not know the exact size
of the Classes, since said information is in the exclusive control of Defendants, it is evident that
the Classes are so numerous that joinder of all members into one action is impracticable. Based
upon the nature and scope of the conduct involved herein, and the information available from
public records, Plaintiff states that the approximate number in these Classes is in excess of five
hundred (500) putative members, who are most likely geographically dispersed throughout
Florida.

49,  Typicality (Rule 1.220(a)(3)): Plaintiff’s claims are typical of the claims that
would be asserted by other members of the Classes in that, in proving her claims, Plaintiff will
simultaneously prove the claims of all Class members. Plaintiff and each Class member was
charged an amount in excess of the amount legally permitted under Florida law. Plaintiff’s claims
are typical of those of all members of the Classes. Plaintiff and all members of the Classes were
damaged by the same conduct of Defendants as complained of herein.

50. |Commonality (Rule 1.220(a)(2)): Plaintiff's and Class members’ claims raise
predominantly factual and legal questions that can be answered for all Class members through a
single Class-wide proceeding. Questions of law and fact arising out of Defendant’s conduct are
common to all members of the Classes, and such common issues of law and fact predominate
over any questions affecting only individual members of the Classes. For example, to resolve
the claims, it will be necessary to answer the following questions, each of which can be answered
through common, generalized evidence:

(a) Whether Defendant Mayo violated the FCCPA by charging monies not owed;

[1763747/1] a:
(b) Whether Defendant PSB violated the FDCPA by charging monies not owed;

(c) Whether Plaintiff and the Class are entitled to statutory damages as a result of
Defendants’ actions;

(d) Whether the Plaintiff and the Classes are entitled to attorney’s fees and costs;
and

(e) Whether Defendants should be enjoined from engaging in such conduct in the
future,

51. Adequacy (Rule 1.220(a)(4)): Plaintiff will fairly and adequately protect the
interests of the Classes she represents because it is in her best interests to prosecute the claims
alleged to obtain full redress due to her for the illegal conduct of which she complains. Her
interests do not conflict with the interests of the respective Classes because one or more
questions of law and/or fact regarding liability are common to all class members and by
prevailing on her own claims, Plaintiff necessarily will establish liability to other class members.
Plaintiff will fairly and adequately represent the interests of the Classes and has no interests that
are antagonistic to the interests of Class members. Plaintiff has retained counsel experienced in
class action litigation and complex civil litigation to prosecute this action on behalf of the
Classes.

52. Superiority (Rule 1.220(b)(3)): With respect to Florida Rule of Civil Procedure
1.220(b)(3), a class action is the superior procedural vehicle for the fair and efficient adjudication
of the claims asserted herein, given that Common questions of law and fact predominate over
any individual questions that may arise, and significant economies of time, effort and expense
will inure to the benefit of the court and the parties in litigating the common issues on a Class-

wide basis instead of a repetitive individual basis; many Class members! individual damage

[1763747/1] | 9
claims are too small to make individual litigation an economically viable alternative, and few
Class members have an interest in individually controlling the prosecution of a separate action;
despite the relatively small size of many individual Class members' claims, their aggregate
volume, coupled with the economies of scale inherent in litigating similar claims on a common
basis, will enable this case to be litigated as a Class action on a cost-effective basis, especially
when compared with repetitive individual litigation; given the size of individual Class members’
claims, few Class members could afford to seek legal redress individually for the wrongs
Defendants committed against them; when the liability of Defendants is adjudicated, claims of
all members of the Classes can be determined by the Court; this action will facilitate the orderly
and expeditious administration of the Classes’ claims, economies of time, effort and expense will
be fostered and uniformity of outcome will be ensured; without a class action, the Class members
will continue to suffer damages and Defendants’ violations of law will proceed without remedy
while Defendants continue to reap and retain the proceeds of its wrongful conduct; and no
unusual difficulties are likely to be encountered in the management of this class action. The
forum is desirable because all parties are located in Duval County, Florida.

53. Ascertainability: Members of the Classes can be identified, and Class
membership ascertained objectively through Defendants’ records.

54. Plaintiff satisfies the numerosity, commonality, typicality, and adequacy
prerequisites for suing as a representative party pursuant to Florida Rule of Civil Procedure

1.220(a).

.[1763747/1] 10
COUNT —I
VIOLATION OF FCCPA, FLA. STAT. § 559.72 (9)
Defendant Mayo

Plaintiff reaffirms, realleges, and incorporates by reference Paragraphs 1 through 23 and
27 through 52 as if fully set forth herein.

55. By asserting the right to, and attempting to collect from Plaintiff and the classes
amounts in excess of those permitted by Florida law, Defendant Mayo claimed, attempted, or
threatened to enforce a debt when Defendant Mayo knew that the debt was not legitimate, and
asserted the existence of a legal right when Defendant Mayo knew that the right did not exist.

56. Defendant Mayo therefore violated the FCCPA, Fla. Stat. § 559.72(9).

57. Asa direct and proximate result of Defendant Mayo’s actions, Plaintiff suffered
damages.

WHEREFORE, Plaintiff requests that this Court enter judgment in favor of Plaintiff and
against Defendant Mayo for statutory damages of one thousand dollars and 00/100 ($1,000.00)
pursuant to Fla. Stat. § 559.77(2); actual damages; reasonable attorney’s fees and costs pursuant
to Fla. Stat. § 559.77(2); and such other and further relief as the Court may deem to be just and
proper.

COUNT -—II
VIOLATION OF FCCPA, FLA. STAT. § 559.72 (9)
Defendant PSB

Plaintiff reaffirms, realleges, and incorporates by reference Paragraphs 1 through 23 and

27 through 52 as if fully set forth herein.

58. By asserting the right to, and attempting to collect from Plaintiff and the classes

amounts in excess of those permitted by Florida law, Defendant PSB claimed, attempted, or

[1763747/1] 11
threatened to enforce a debt when Defendants knew that the debt was not legitimate, and asserted
the existence of a legal right when Defendant knew that the right did not exist.

59, Defendant PSB therefore violated the FCCPA, Fla. Stat. § 559.72(9).

60. Asa direct and proximate result of Defendant PSB’s actions, Plaintiff suffered
damages. |

WHEREFORE, Plaintiff requests that this Court enter judgment in favor of Plaintiff and
against Defendant PSB for statutory damages of one thousand dollars and 00/100 ($1,000.00)
pursuant to Fla. Stat. § 559.77(2); actual damages; reasonable attorney’s fees and costs pursuant

to Fla. Stat. § 559.77(2); and such other and further relief as the Court may deem to be just and

proper.
COUNT - lil
VIOLATION OF FDCPA, 15 U.S.C. § 1692e(2)(a)
Defendant PSB

Plaintiff reaffirms, realleges, and incorporates by reference Paragraph 1 through 16 and
24 through 52 as if fully set forth herein.

61. By asserting the right to, and attempting to collect from Plaintiff debts that
Plaintiff did not owe, Defendant PSB falsely represented, . .the character, amount, or legal
status of the debt.

62. Defendant PSB therefore violated 15 U.S.C. 1692e(2)(a), and is strictly liable for
such violation.

63. Asa direct and proximate result of Defendant PSB’s actions, Plaintiff suffered
damages.

WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in favor of

Plaintiff and against Defendant PSB for statutory damages of one thousand dollars and 00/100

[1763747/1]} 12°
($1,000.00) pursuant to 15 U.S.C. § 1692k; actual damages; reasonable attorney's fees and
litigation costs; and such other and further relief as the Court deems proper.
COUNT — IV
VIOLATION OF FDCPA 15 U.S.C. § 1692f(1)
Defendant PSB

Plaintiff reaffirms, realleges, and incorporates by reference Paragraph 1 through 16 and
24 through 52 as if fully set forth herein.

64. By asserting the right to, and attempting to collect from Plaintiff debts that
Plaintiff did not owe, Defendant PSB attempted to collect an amount not expressly authorized
by the agreement creating the debt or permitted by law

65. | Defendant PSB therefore violated 15 U.S.C. § 692f(1), and is strictly liable for
such violation.

66. Asa direct and proximate result of Defendant PSB’s actions, Plaintiff suffered

damages.

WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in favor of
Plaintiff and against Defendant PSB for statutory damages of one thousand dollars and 00/100
($1,000.00) pursuant to 15 U.S.C. § 1692k; actual damages; reasonable attorney's fees and
litigation costs; and such other and further relief as the Court deems proper.

JURY TRIAL REQUEST

Plaintiff, individually, respectfully requests a jury trial on issues so triable.

[THIS SPACE LEFT INTENTIONALLY BLANK]

[1763747/1] 13
Respectfully submitted this U day of January, 2019, by:

[1763747/1]

ZEBERSKY PAYNE SHAW LEWENZ, LLP
110 SE 6th Street, Suite 2150

Fort Lauderdale, FL 33301

Telephone: (954) 989-6333

Facsimile: (954) 989-7781

Primary: jshaw@zpllp.com;
kslaven@zpllp.com

Secondary: mperez@zpllp.com;

jgarcia@zpllp.com
By: SoM

JORDAM A. SHAW, ESQ.
Florida Bér No.: 117771
KIMBERLY A, SLAVEN, ESQ.
Florida Bar. No.: 117964

14
Provieing Insurance and Financial Services a %
Hame Office, Bloomington, IL && State F ‘ar mM

 

April 09, 2018
Mayo Clinic Jacksonville State Farm Claims
4500 San Pablo Rd S PO Box 106134
Jacksonville FL 32224-1865 Alianta GA 30348-6134
RE:  Clalm Number: 59-1073-Z56
Date of Loss: August 13, 2017
Our Insured: Natalle Kuhr
Policy Number:
Your Patient: Natalie Kuhr

To Whom It May Concern:

has contacted us regarding your bill for August 13, 2017, We have enclosed a copy of the
EOR(s) for August 13, 2017 outlining our determination of the redsorjableness amount paid.

Our payment for these services is based upon 100% of the reasonable amount under Personal
Injury Protection and/or Medical Payments Coverage pursuant tolboth the terms and conditions
of the policy of insurance under which the subject claim Is being made as well as the Florida No
Fault Statute which permits, when determining the reasonable charge for a service, an insurer
to consider usual and customary charges and payments accepted by the provider,
reimbursement levels in the community and varlous federal and state fee schedules applicable
to automoblle and other insurance coverages, and other intorreiag on relevant to the
reasonableness of the reimbursement for the service,

Since we have already paid 100% of the reasonable amount as requirad by the Florida No-Fault
Law, we are unable to consider additional charges that you have billed for the above referenced
data(s) of service, By copy of this letter, we are Informing Natalie iKuhr that thelr
responsibility is limited to the reasonable charge for this service in accordance with the terms of
thelr policy and the Florida No-Fault Law, :

if you have any questions In regard to the above, please contact us.

 
59-1073-Z256
Page 2
April 09, 2018

Sincerely,

Ebonia Coleman

Claim Specialist

(844) 292-8615 Ext, 8633182705
Fax: (844) 218-1140

State Farm Mutual Automobile Insurance Company

Enclosure;
Providing insurance aid Financial Services ;
Home Offiee, Bloomington, IL & State F, ar’ a

 

April 09, 2018
Mayo Clinle State Farm Claims
PO BOX 790124 PO Box 106134
St Louls, MO 63179-0124 Allanta GA 20348-6134
RE:  Clalm Number: §59-1073-256
Date of Loss: August 13, 2017
Our (nsured: Natalie Kuhr

Policy Number:
Your Patient: Natalle Kubhr
To Whom It May Concern:

Natalie Kuhr [ has contacted us regarding your bill for August 13, 2017, We have
enclosed a copy of the EOR(s) for August 13, 2017 outlining our determination of the
reasonableness amount paid,

Our payment for these services is based upon 100% of the reasonable amount under Personal
Injury Protection and/or Medical Payments Coverage pursuant to/both the terms and conditions
of the policy of insurance under which the subject claim is being tnade as well as the Florida No
Fault Statute which permits, when determining the reasonable charge for a service, an insurer
to consider usual and customary charges and payments accepted by the provider,
reimbursement levels in the community and various federal and state fee schedules applicable
to automobile and other Insurance coverages, and other Infortal on relevant to the
reasonableness of the reimbursement for the service.

Since we have already paid 100% of the reasonable amount as required by the Florida No-Fault
Law, we are unable to consider additional charges that you have billed for the above referenced
date(s) of service, By copy of this letter, we are informing Natalie ‘Kuhr {i that their
responsibility is limited to the reasonable charge for this service in accordance with the terms of
thelr policy and the Florida No-Fault Law.

If you have any questions in regard to the above, please contact us.
59-1073-Z56
Page 2
April 09, 2018

Sincerely,

Lisa Summerall

Claim Specialist

(B44) 292-8615 Ext. 8633183336
Fax: (844) 218-1140

State Farm Mutual Automobile Insurance Company

Enclosure: “*EOR(S)**
Uy

GH) MAYO CLINIC Feet Men: te
Patient Visit Detail Agency Balance -O - HO
Report ID; 23145,RCOQ00993

 

OFC Balance

 

 

 

 

 

 

 

 

 
Institution:

 

 

 

 

 

 
Institution:

 

 

 

 
gins ite Shuts ee Ieee eum) etry ral sla eta:
: - Patient Visit Detail Agency Balance - 0 - 11Q
, ‘Report ID: 23145.RCO00993

nei
t fl

 

 

Gibine
113,00

 

 

 

 

 

 

 

 

 

 

 

 

 
     
  

Mayo Clinic Confidential

 

 

 

 
_ Report Run Da
i He mong

 
      
      

ve vane

 

Clinic Confidenti al

dei he

ntairied |n this message. If
netro a :

     

   

 

 

 

 

 
Providing Insurance and Financial Services &
Home Office, Bloomington, IL és State Fi arm

 

 
  

Aprit 10, 2018
Personal Service Bureau State Farm Clalms
PO Box 548 PO Box 106134
Anoka MN 55303 Atlanta GA 30348-6134
RE: Claim Number: 59-1073-Z56
Date of Loss: August 13, 2017
Our Insured: Natalie Kuhr
Policy Number; |
Your Patient: Natalie Kuhr 00664665 10066466517225 /03515250 J

To Whom It May Concern:

Natalie Kuhr EEE has contacted us regarding your bill for August 13, 2017. We have
enclosed a copy of the EOR(s) for August 13, 2017 outlining our determination of the
reasonableness amount paid.

 

Our payment for these services is based upon 100% of the reasonable amount under Personal
Injury Protection and/or Medical Payments Coverage pursuant to both the terms and conditions
of the policy of insurance under which the subject claim is being made as well as the Florida No
Fault Statute which permits, when determining the reasonable charge for a service, an insurer
to consider usual and customary charges and payments accepted by the provider,
reimbursement levels in the community and various federal and state fee schedules applicable
to automobile and other insurance coverages, and other information relevant to the
reasonableness of the reimbursement for the service.

Since we have already paid 100% of the reasonable amount as required by the Florida No-Fault
Law, we are unable to consider additional charges that you have billed for the above referenced
date(s) of service. By copy of this letter, we are Informing Natalie Kuhr that thelr
responsibility is limited to the reasonable charge for this service In accordance with the terms of
thelr palicy and the Florida No-Fault Law.

If you have any questions in regard to the above, please contact us.

EXHIBIT

C

 
59-1073-Z56
Page 2
April 10, 2018

Sincerely,

Ebonie Coleman

Claim Specialist

(844) 292-8615 Ext. 8633182705
Fax: (844) 218-1140

State Farm Mutual Automobile Insurance Company

Enclosure:
4 SRR

   
   

911 Lund Blvd, Suite 100

iol 3 P.O. Box 548.
+» », Anokt,MN $5303-2084
“Poll Free Ht: (800) 388-0013
nilne at wwwiprosbpayment.net

mail us ‘at Contactus@prosb.net

 

 

 

 

 

 

 

 

may ermail us, yw, prosbpayment.net i
Pin47836.

 

 

 

 

 

 

 

 

   

CUkUs shar ta wt
TIES67S-O00@22-01-1-AA

ES

Pp S B “—< *&

PROFESSIONAL SERVICE BUREAU
June 28, 2018

 

NATALIE K KUHR

“BALANCE: $1,026.81

Please note, upon reccipt of this statement we will expect your remittance In full,

This is a communication from a

debt collector. This is an attempt to collect a debt,
Any information obtained will

be used for that purpose,

Financial Assistance Is available for those who qualily, Please contact us to request
an Application,

Sincerely,

Prafessional Service Burau, Inc,

I you feel that your concerns have not been addressed, plouse contact Professional
Service Bureau, Ine. first and allow us the opportunity to try and address your
concerns, If you continue to have concerts that have not been addressed, you may

contact the Minnesota Attorney General's office at (651) 296-3353 or (800) L

657-3787,

Si_usted nesesita on representante en espanol por favor Ilame al numero
1-844-391-7444 y lo podemos ayudar,

91 Lund Blvd, Suite 100
| P.O. Box 548
Anoka, MN §5303-0548
| Phone the ¢ 763) 588-1202
| Toll Free th: (800) 388-0013

i your account ontine at www.prosbpayment.net

You may email us at conlachus@iprosh.ntet
|

Office Hours: Monday and Tuesday Sam - &pm
Wednesday ~ Friday 8am « Spm
Central Standard Tine

  
 
    
   

     

PAYMENT OPTIO
‘ : te Meee

  
   

 
 

‘You may visit us al www.prosbpaymoen:
Pin #: 47836
Visa, MasterCard, Discover,
& American Express
Check (ACH) also available
; ; iby Manse Ppl si"
Please Call (800) 388-0013
Visa, MasterCard, American
Express & Discovor
Debit Card
Check-By-Phone

th RAL
Ry, Mall 8 yet
Visa, MasterCard, Discover,
| & American Expross
| Check

(You can use the return envelope
provided and the bottom portion of this

notice for your convenicnce,)

  
      
    

     
   
   
  
  

    
 

  

 

 

 

CREDITOR CREDITOR ACCT # PSB ACCT # PRINCIPAL TOTAL
MAYO CLINIC IN FLORIDA 006646651 0066466517225 03515250 $913.84 $913.81
MAYO CLINIC IN FLORIDA 006646651 0108226447225 0351525] $113.00 $113.00

Total: §1,026,81

 

 

(hg

 

“*« Detach Lower Portion And Return With Po

   

 

Anoka MN 55303-0548
ADDRESS SERVICE REQUESTED

 

 

 

 

Pin

  

Toll Free #: (800) 388-0013

   

+ 47836.

Bal; $1,026.81

KUE , VabstaateDsvolLaMasvveldal asnsT Laster rutsolealdeatest dil
NATALIE K KUHR wyisy Brokat fvalliernl dul selaotoaTentedals
! P.O. Box 548
Anoka MN 55303-0548

624-0K015200-110-041614
Filing # 83380228 E-Filed 01/15/2019 02:54:48 PM

IN THE CIRCUIT COURT FOR THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY FLORIDA

Case No. 16-2019-CA-000218-XXX-MA

CLASS REPRESENTATION

NATALIE KUHR, CV-E

Plaintiff,
-V38-
MAYO CLINIC
JACKSONVILLE, and
PROFESSIONAL SERVICE
BUREAU, INC.,

Defendants.

SUMMONS
20 DAY CORPORATE SERVICE

THE STATE OF FLORIDA:

YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition
in this action on defendant:

Mayo Clinic Jacksonville
By Serving its Registered Agent:
Stephen P. Nelson, Esq.
4500 San Pablo Road
Jacksonville, FL 32224

Each defendant is required to serve written defenses to the complaint or petition on
Plaintiff's Attorney:
Jordan A. Shaw, Esq.
Zebersky Payne Shaw Lewenz, LLP
110 SE 6" Street
Suite 110

Ft. Lauderdale, FL 33301

within 20 days after service of this Summons on that Defendant, exclusive of the day of
service, and to file the original of the defenses with the Clerk of this Court either before
service on Plaintiff’s Attorney or immediately thereafter. If a Defendant fails to do so, a
default will be entered against that Defendant for the relief demanded in the complaint or
petition.

[1804092/1]

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 01/16/2019 09:21:57 AM
DATED on Jan 16 2019

 

RONNIE FUSSELL
As Clerk of the Court
By OM AES

As Deputy Clerk

 

 

AMERICANS WITH DISABILITIES ACT OF 1990
ADA NOTICE

“If you are a person with a disability who needs any accommodation in order
to participate in this proceeding, you are entitled, at no cost to you, to the
provision of certain assistance. Please contact the ADA Coordinator at (904)
255-1695 or crtintrp@coj.net at least 7 days before your scheduled court
appearance, or immediately upon receiving this notification if the time before
the scheduled appearance is less than 7 days; if you are hearing or voice
impaired, call 711.”

[1804092/1]
Filing # 83380228 E-Filed 01/15/2019 02:54:48 PM

IN THE CIRCUIT COURT FOR THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY FLORIDA

Case No. 16-2019-CA-000218-XXX-MA

CLASS REPRESENTATION

NATALIE KUHR, CV-E

Plaintiff,
-VS-
MAYO CLINIC
JACKSONVILLE, and
PROFESSIONAL SERVICE
BUREAU, INC.,

Defendants.

SUMMONS
20 DAY CORPORATE SERVICE

THE STATE OF FLORIDA:

YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition
in this action on defendant:

Professional Service Bureau, Inc.
By Serving its Registered Agent:
C T Corporation System
1200 South Pine Island Road
Plantation, FL 33324

Each defendant is required to serve written defenses to the complaint or petition on
Plaintiff’s Attorney:
Jordan A. Shaw, Esq.
Zebersky Payne Shaw Lewenz, LLP
110 SE 6" Street
Suite 110
Ft. Lauderdale, FL 33301

within 20 days after service of this Summons on that Defendant, exclusive of the day of
service, and to file the original of the defenses with the Clerk of this Court either before
service on Plaintiff’s Attorney or immediately thereafter. If a Defendant fails to do so, a
default will be entered against that Defendant for the relief demanded in the complaint or
petition.

[1804093/1]

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 01/16/2019 09:21:57 AM
DATED on Jan 16 2019

 

RONNIE FUSSELL
As Clerk of the Court

NCS
By
As Deputy Clerk

 

AMERICANS WITH DISABILITIES ACT OF 1990
ADA NOTICE

“If you are a person with a disability who needs any accommodation in order
to participate in this proceeding, you are entitled, at no cost to you, to the
provision of certain assistance. Please contact the ADA Coordinator at (904)
255-1695 or crtintrp@coj.net at least 7 days before your scheduled court
appearance, or immediately upon receiving this notification if the time before
the scheduled appearance is less than 7 days; if you are hearing or voice
impaired, call 711.”

[1804093/1]
RECEIPT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RONNIE FUSSELL 3352614
CLERK OF THE CIRCUIT AND COUNTY COURTS Printed On:
JACKSONVILLE, DUVAL COUNTY, FLORIDA 01/16/2019 09:22
Page 1 of 1
Receipt Number: 3352614 - Date 01/16/2019 Time 9:22AM
Received of: Jordan Shaw
110 SE 6th Street
Suite 2150
Fort Lauderdale, FL 33301
Cashier Name: EFile Balance Owed: 20.00
Cashier Location: E-Filing Total Amount Paid: 20.00
Receipt ID: 6632380 Remaining Balance: 0.00
Division: CV-E(Circuit)
Case# 16-2019-CA-000218-XXXX-MA -- PLAINTIFF: KUHR, NATALIE
Item | Balance Paid Bal Remaining
Fees 20.00 20.00 0.00
Case Total 20.00 20.00 0.00
Payments
Type Ref# | Amount
EFILING 23626336 20.00
Total Received 20.00
Total Paid 20.00
The clerk of courts is here to help you.
We can be found online at: WWW.DUVALCLERK.COM
The main courthouse Location is: Clerk of the Circuit and County Courts
Duval County, Florida
501 West Adams Street
Jacksonville, Florida 32202
The main telephone number is: 904-255-2000
Other Locations: Neptune Beach Courthouse Annex

1543 Atlantic Blvd
Neptune Beach, Florida 32266

 

 
Filing # 83688937 E-Filed 01/22/2019 12:04:10 PM

IN THE CIRCUIT COURT FOR THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY FLORIDA

Case No. 2019-CA-000218
CLASS REPRESENTATION
NATALIE KUHR, on behalf of
herself and all other similarly
situated,,

Plaintiff,
-VS-

MAYO CLINIC
JACKSONVILLE, a Florida not for
profit corporation, and
PROFESSIONAL SERVICE
BUREAU, INC., a _ foreign
corporation

Defendants.
/

NOTICE OF ACCEPTANCE AND WAIVER OF SERVICE BY
DEFENDANT, MAYO CLINIC JACKSONVILLE

The undersigned attorney, Christi A. Lawson, on behalf of Defendant MAYO CLINIC
JACKSONVILLE, does hereby acknowledge and accept Service of Process and receipt of
Plaintiff's Complaint, and further acknowledges that a response to Plaintiff's Complaint is due
sixty (60) days from January 15, 2019 (March 15, 2019) pursuant to Rule 1.070(i)(4), Fla. R. Civ.
P., absent further order of the Court.

Dated this 22nd day of January, 2019.

/s/ Christi A. Lawson

Christi A. Lawson

Florida Bar No. 0498351
Foley & Lardner LLP

L11 N. Orange Ave., Ste. 1800
Orlando, FL 32801
clawson@foley.com

Tel. 407.244.3235

Fax 407.648.1743

 

4838-3172-3398.1

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 01/22/2019 04:09:49 PM
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 22nd day of January, 2019, the foregoing Notice of
Acceptance and Waiver of Service by Defendant, Mayo Clinic Jacksonville, was filed with the
Florida Court’s ePortal and served on all counsel of record.

ZEBERSKY PAYNE, LLP

Counsel for Plaintiff

110 S.E. 6" Street, Suite 2150

Ft. Lauderdale, Florida 33301

Telephone: (954) 989-6333

Facsimile: (954) 989-7781

Primary Email: jshaw@zpllp.com
kslaven@zpllp.com

Secondary E-mail: mperez@zpllp.com
jgarcia@zpllp.com

/s/ Christi A. Lawson

Christi A. Lawson

Florida Bar No. 0498351
Foley & Lardner LLP

111 N. Orange Ave., Ste. 1800
Orlando, FL 32801
clawson(@foley.com

Tel. 407.244.3235

Fax 407.648.1743

 

4838-3172-3398.1
Filing # 86549448 E-Filed 03/18/2019 02:08:07 PM

IN THE CIRCUIT COURT FOR THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY FLORIDA

Case No. 2019-CA-000218
CLASS REPRESENTATION
NATALIE KUHR, on behalf of
herself and all other similarly situated,

Plaintiff,
-VS-

MAYO CLINIC JACKSONVILLE, a
Florida not for profit corporation, and
PROFESSIONAL SERVICE
BUREAU, INC., a foreign corporation

Defendants.
/

 

DEFENDANT MAYO CLINIC JACKSONVILLE’S ANSWER AND AFFIRMATIVE
DEFENSES TO PLAINTIFF’S CLASS ACTION COMPLAINT

COMES NOW, Defendant, Mayo Clinic Jacksonville “Defendant” or “Mayo”), by and
through the undersigned counsel, and hereby files its answer and affirmative defenses to Plaintiff's
Class Action Complaint and states as follows:

INTRODUCTION

I, According to a 2016 Kaiser Family Foundation and New York Times survey, one
(1) out of every five (5) Americans with health insurance have unmanageable medical debts.

Answer; Defendant is without sufficient information to admit or deny Plaintiff's
allegation, and therefore denies paragraph 1.

2. Plaintiff brings this action seeking damages against Defendants for abusive and
illegal medical-debt collection practices. Specifically, Defendant Mayo billed and collected every

dollar it was entitled to from Plaintiff's insurance company, and then attempted to collect the

4814-0536-5385.2

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 03/18/2019 04:20:51 PM
remainder, and in excess of the amount permitted by Florida Law, directly from Plaintiff
individually.

Answer: Defendant admits that Plaintiff attempts to bring an action for damages against
Defendants, but denies that Mayo has engaged in abusive and illegal medical-debt collection
practices or otherwise violated any provision of Florida Law. Defendant therefore denies the
remaining allegations in paragraph 2.

PARTIES, JURISDICTION, AND VENUE

3. This is an action for damages in excess of $15,000.00, exclusive of attorneys’ fees
and costs.

Answer: Defendant admits paragraph 3 for jurisdictional purposes only, but denies that it
has caused Plaintiff damages.

4. Plaintiff is a natural person and citizen of the State of Florida, residing in Duval
County, Florida.

Answer: Defendant is without sufficient information to admit or deny Plaintiff's
allegation, and therefore denies paragraph 4.

5. Defendant Mayo is a Florida not for profit corporation with its principle place of
business in Duval County, Florida.

Answer: Admitted.

6. Defendant PSB is a foreign not for profit corporation with its principle place of
business in Anoka, Minnesota.

Answer: Defendant is without sufficient information to admit or deny Plaintiff's
allegation, and therefore denies paragraph 6.

7. Venue is proper in this court because the events or omissions giving rise to

Plaintiff’s claims occurred in Duval County, Florida

2
Answer: Defendant admits paragraph 7 for jurisdictional purposes only.

8. Plaintiff is a “consumer” as defined by the FCCPA.

Answer: Admitted.

LEGAL BACKGROUND

a. FLORIDA’S PERSONAL INJURY PROTECTION (“PIP”) LAWS

9. Fla. Stat. § 627.736 states that an insurer may limit reimbursement to the schedule
of maximum charges.

Answer: Defendant admits that section 627.736 pertains to the reimbursement for
certain medical charges, but Defendant denies Plaintiff’s legal conclusions in paragraph 9.

10. For emergency services and care provided by a hospital, the maximum
reimbursement is eighty percent (80%) of seventy-five percent (75%) of the hospital’s usual and
customary charge.

Answer: Defendant admits that Florida Statutes governs the reimbursement of certain
medical charges, but Defendant denies Plaintiffs legal conclusions in paragraph 10.

11. For example, if a hospital bills the insurance three hundred dollars ($300.00)
(“Billed Amount”), the insurer is only required to pay one hundred eighty dollars ($180.00).

Answer: Defendant admits that Florida Statutes governs the reimbursement of certain
medical charges, but Defendant denies Plaintiffs legal conclusions in paragraph 11.

12. Similarly, pursuant to Fla. Stat. § 627.736, Plaintiff is only responsible for twenty
percent (20%) of seventy-five percent (75%) of the hospital's usual and customary charge.

Answer: Defendant admits that Florida Statutes governs the reimbursement of certain

medical charges, but Defendant denies Plaintiff’s legal conclusions in paragraph 12.
13. In other words, Plaintiff is only responsible for the difference between the amount
allowed by the appropriate schedule of maximum charges and the amount paid by her PIP insurer,
State Farm Mutual Automobile Insurance Company.

Answer: Defendant admits that Florida Statutes governs the reimbursement of certain
medical charges, but Defendant denies Plaintiff's legal conclusions in paragraph 13.

14. Inthe above example, that amount would be forty-five dollars and 00/100 ($45.00).

Answer: Defendant admits that Florida Statutes governs the reimbursement of certain
medical charges, but Defendant denies Plaintiff’s legal conclusions in paragraph 14.

15. Attempts to bill more than twenty percent (20%) of the schedule of maximum
charges, including attempts to bill the balance between the Billed Amount and the amount paid by
the insurer pursuant to Fla Stat. § 627.736, are considered balance billing.

Answer: Defendant admits that Florida Statutes governs the reimbursement of certain
medical charges, but Defendant denies Plaintiff's legal conclusions in paragraph 15.

16. Balance billing is prohibited. See Fla. Stat.§ 627.736(5)(a)(4).

Answer: Defendant admits that Florida Statutes governs the reimbursement of certain
medical charges, but Defendant denies Plaintiffs legal conclusions in paragraph 16.

b. FLORIDA CONSUMER COLLECTION PRACTICES ACT.

17. The FCCPA, Fla. Stat. § 559.72 et. seg, was adopted to reinforce the consumer
rights established by federal law for individuals who owe money to others.

Answer: Defendant denies Plaintiff's legal conclusions in paragraph 17.

18. | The FCCPA does not limit or restrict the continued applicability of the federal Fair
Debt Collection Practices Act (hereinafter "FDCPA") to consumer collection practices in this state,
but rather, is in addition to the requirements and regulations of the federal act.

Answer: Defendant denies Plaintiffs legal conclusions in paragraph 18.

4
19. In the event of any inconsistency between the FCCPA and any provision of the
federal act, the provision which is more protective of the consumer or debtor shall prevail.

Answer: Defendant denies Plaintiff’s legal conclusions in paragraph 19.

20. The FCCPA applies to all persons trying to collect monies from consumers, this
includes original creditors and debt collectors.

Answer: Defendant denies Plaintiff’s legal conclusions in paragraph 20.

 

21. The FCCPA, Fla. Stat.§ 559.72(9), states, inter alia:
“In collecting consumer debts, no person shall: "Claim, attempt, or
threaten to enforce a debt when such person knows that the debt is

not legitimate or assert the existence of some other legal right when
such person knows that the right does not exist.”

Answer: Defendant admits that Plaintiff quotes the FCCPA, but Defendant denies that it
has violated any provision of the FCCPA, or any other law.

22. | The FCCPA, prohibits the collection of amounts that are not agreed to by contract
or expressly provided for by law.

Answer: Defendant denies Plaintiff's legal conclusions in paragraph 22.

23. In fact, the United States Eleventh Circuit Court of Appeals expressly held that to
determine whether a violation exists under the FCCPA, Fla. Stat.§ 559.72(9), courts must refer to
other statutes that establish the legitimacy of the debt and define legal rights-statutes like Fla Stat.§
627.736.!

Answer: Defendant denies Plaintiffs legal conclusions in paragraph 23, and
denies that it has violated the FCCPA, or any other law.

c. FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. 1962 ET SEQ.

24. The FDCPA, was adopted to regulate the practices and tactics of corporations

 

1 Cliff v. Payco Gen. Am. Credits, Inc., 363 F.3d 1113, 1126 (11th Cir. 2004)(citations omitted);
Groves v. U.S. Bank, 23 Fla. L. Weekly Fed. D 261 (U.S. M.D. Fla. 2011).
5
engaged in the collection of debts for others.

Answer: Plaintiffs allegations regarding violations of the FDCPA are not directed
to Mayo, and therefore Mayo does not respond to paragraph 24. To the extent that Mayo is
required to respond, Mayo denies paragraph 24.

25. Among other prohibitions, the FDCPA specifically prohibits “[t]he collection
of any amount (including any interest, fee, charge, or expense incidental to the principal
obligation) unless such amount is expressly authorized by the agreement creating the debt or
permitted by law” (see 15 U.S.C. § 1692f(1)) and “The false representation of... the character,
amount, or legal status of any debt”. See 15 U.S.C. § 1692e(2)(a).

Answer: Plaintiff's allegations regarding violations of the FDCPA are not directed
to Mayo, and therefore Mayo does not respond to paragraph 25. To the extent that Mayo is
required to respond, Mayo denies paragraph 25.

26. Importantly, the FDCPA is a strict liability statute and the consumer need not
show that the violation was knowing or intentional.

Answer: Plaintiff's allegations regarding violations of the FDCPA are not directed
to Mayo, and therefore Mayo does not respond to paragraph 26. To the extent that Mayo is
required to respond, Mayo denies paragraph 26. May specifically denies that the FDCPA provides
for strict liability.

FACTUAL ALLEGATIONS
27. Plaintiff received medical treatment from Defendant Mayo.

Answer: Admitted.

 

2 Pollack v. Bay Area CreditServ., L.L.C., 2009 WL2475 167 (S.D. Fla. Aug. 13, 2008).
6
28. Defendant Mayo billed Plaintiffs PIP insurer, State Farm Automobile
Insurance Company for services rendered on or about August 13, 2017.

Answer: Admitted.

29. Plaintiff's PIP insurer, State Farm Mutual Automobile Insurance Company,
pursuant to Fla. Stat. § 627.736, paid at least eighty percent (80%) of seventy-five percent
(75%) of the usual and customary charge.

Answer: Defendant admits that it received payment from State Farm Mutual Automobile
Insurance Company (“State Farm”) in the amount of $5,335.43. Defendant denies all other
allegations in paragraph 29.

30. Indeed, Plaintiff’s PIP insurer paid one hundred percent (100%) of seventy-five
percent (75%) of Defendant’s usual and customary charge because Plaintiff's policy of
insurance carries medical payments coverage.

Answer: Defendant is without knowledge as to the terms of Plaintiffs policy and
therefore denies paragraph 30.

31. | Medical payments coverage is an additional coverage type which requires the
insurer, in this case State Farm Mutual Automobile Insurance Company, to pay the remaining
twenty percent (20%).

Answer: Defendant is without knowledge regarding the terms of Plaintiff's insurance
coverage and therefore denies paragraph 31.

32. Therefore, Plaintiff’s maximum liability was zero dollars ($0.00) because her
PIP insurer was required to and did pay one hundred percent (100%) of seventy-five percent
(75%) of the hospital’s usual and customary charge.

Answer: Defendant denies Plaintiffs legal conclusions in paragraph 32 and therefore

denies paragraph 32.
33. | However, without medical payments coverage, Plaintiff's liability would have
been at most twenty percent (20%) of seventy-five percent (75%) of Defendant’s usual and
customary charge.

Answer: Defendant denies Plaintiffs legal conclusions in paragraph 33 and therefore
denies paragraph 33.

34. Defendant Mayo had actual knowledge that it was entitled to collect only a limited
additional amount from Plaintiff, if any at all.

Answer: Defendant denies Plaintiff’s legal conclusions contained within paragraph 34,
and therefore Defendant denies paragraph 34.

35. Indeed, on April 9, 2018, Plaintiffs PIP insurer State Farm Mutual Automobile
Insurance Company sent Defendant Mayo correspondence informing it that “100% of the
reasonable amount” had already been paid. See State Farm Mutual Automobile Insurance
Company Correspondence to Defendant Mayo attached hereto as Exhibit A.

Answer: Defendant admits that a letter from State Farm is attached as Exhibit A, but
Defendant denies that it agreed with State Farm’s conclusions and therefore Defendant denies
paragraph 38.

36. Defendant Mayo, however, wanted more, and despite knowing that it was not
entitled to do so, “balance billed” Plaintiff for the difference between the Billed Amount and the
amount State Farm Mutual Automobile Insurance Company paid pursuant to Fla. Stat. § 627.736.
See Defendant Mayo Bills attached hereto as Composite Exhibit B.

Answer: Denied.

37. In addition, and after their own illegal collection attempts failed, Defendant Mayo

referred Plaintiff to Defendant PSB.
Answer: Defendant denies that it engaged in illegal collection attempts and therefore
Defendant denies paragraph 37. Defendant admits that it referred Plaintiff's account to PSB.

38. Once again, on April 10, 2018, Plaintiffs PIP insurer State Farm Mutual
Automobile Insurance Company, sent Defendant PSB correspondence informing it that “100% of
the reasonable amount” had already been paid. See State Farm Mutual Automobile Insurance
Company Correspondence to Defendant PSB attached hereto as Exhibit C.

Answer: Defendant admits that Exhibit C is a letter from State Farm, but Defendant denies
that it agrees with State Farm’s conclusions and therefore Mayo denies paragraph 38.

39. | Defendant PSB sent Plaintiff correspondence on two (2) occasions: (1) May 10,
2018, and (2) June 28, 2018, seeking to collect the illegitimate debt. See Defendant PSB Bills
attached hereto as Composite Exhibit D.

Answer; Defendant admits that Composite Exhibit D includes letters form PSB.
Defendant denies that the debt was illegitimate and therefore denies paragraph 39.

40. The alleged debt is a consumer debt, incurred for personal, family, or household
purposes.

Answer: Admitted.

41. Defendants are familiar with Florida's PIP restrictions and had actual knowledge
that this debt was illegitimate.

Answer: Defendant denies that the debt was illegitimate and therefore Defendant denies
paragraph 41.

42. Defendants continue their collection effort against Plaintiff, despite knowing that
the debt is illegitimate and violative of Fla. Stat.627.736(5)(a)(4).

Answer: Defendant denies that the debt was illegitimate and therefore denies paragraph

42.
43. Defendants’ conduct has deprived Plaintiff and the Class of monies rightfully due
to them.

Answer: Denied.

44. All conditions precedent to the filing of this action have occurred or have been
waived.

Answer: Defendant is without information sufficient to admit or deny paragraph 44 and
therefore denies paragraph 44.

45.  Asaresult, Plaintiff has suffered Damages.

Answer: Defendant is without sufficient information regarding Plaintiffs alleged
damages, but nonetheless, Defendant denies that it is legally liable to Plaintiff for any alleged
damages and therefore denies paragraph 45 in its entirety.

CLASS REPRESENTATION ALLEGATIONS

46. Plaintiff brings this action pursuant to Florida Rules of Civil Procedure
1.220(b)(1)(B) and 1.220(b)(3), on behalf of herself and the Classes of similarly situated individuals
defined as follows:

CLASS
All Florida residents who, within two (2) years preceding the filing
of this action through the date of class certification, were charged
medical-related fees in excess of the amount allowed under Fla. Stat.
§ 627.736(5)(a)(4), by Defendant Mayo and/or a third party acting

on Defendant's behalf.

FDCPA SUBCLASS

All Florida residents who, within one (1) year preceding the filing
of this action through the date of class certification, received
correspondence from Defendant PSB attempting to collect medical-
related fees in excess of the amount allowed under Fla. Stat.
§ 627.736(5)(a)(4).

10
 

discovery,

Answer: Defendant denies that this action is maintainable as a class action, and
denies Paragraph 46.

47. Class Exclusions: The following people are excluded from the Classes: 1) any
Judge or Magistrate presiding over this action and members of their families; 2) Defendants,
Defendants’ subsidiaries, parents, successors, predecessors, and any entity in which Defendants
or their parents have a controlling interest and its current or former employees, officers and
directors; 3) persons who properly execute and file a timely request for exclusion from the Classes;
4) the legal representatives, successors, or assigns of any such excluded persons; 5) Plaintiff's
counsel and Defendants’ counsel.

Answer: Defendant denies that this action is maintainable as a class action, and
therefore denies the allegations of Paragraph 47.

48. Numerosity (Rule 1.220(a)(1)): Although Plaintiff does not know the exact size
of the Classes, since said information is in the exclusive control of Defendants, it is evident
that the Classes are so numerous that joinder of all members into one action is impracticable.
Based upon the nature and scope of the conduct involved herein, and the information available
from public records, Plaintiff states that the approximate number in these Classes is in excess
of five hundred (500) putative members, who are most likely geographically dispersed
throughout Florida.

Answer: Defendant denies that this action is maintainable as a class action, and
denies that it has harmed anyone. Defendant therefore denies paragraph 48.

49. Typicality (Rule 1.220(a)(3)): Plaintiffs claims are typical of the claims that

would be asserted by other members of the Classes in that, in proving her claims, Plaintiff
11
will simultaneously prove the claims of all Class members. Plaintiff and each Class member
was charged an amount in excess of the amount legally permitted under Florida law. Plaintiff's
claims are typical of those of all members of the Classes. Plaintiff and all members of the
Classes were damaged by the same conduct of Defendants as complained ofherein.

Answer: Defendant denies that this action is maintainable as a class action, and
therefore denies Paragraph 49. Specifically, Defendant denies that Plaintiffs claims are typical
of any other individual, as each individual’s health treatment and insurance coverage is unique to
that individual.

50. Commonality (Rule 1.220(a)(2)): Plaintiffs and Class members’ claims raise
predominantly factual and legal questions that can be answered for all Class members through
a single Class-wide proceeding. Questions of law and fact arising out of Defendant's conduct
are common to all members of the Classes, and such common issues of law and fact
predominate over any questions affecting only individua] members of the Classes, For
example, to resolve the claims, it will be necessary to answer the following questions, each of
which can be answered through common, generalized evidence:

(a) | Whether Defendant Mayo violated the FCCPA by charging monies not
owed; Whether Defendant PSB violated the FDCPA by charging monies not owed;

(b) Whether Plaintiff and the Class are entitled to statutory damages as a
result of Defendants’ actions;

(c) | Whether the Plaintiff and the Classes are entitled to attorney's fees and
costs; and

(d) | Whether Defendants should be enjoined from engaging in such conduct in

the future.

12
Answer: Defendant denies that this action is maintainable as a class action, and
therefore denies Paragraph 50. Defendant specifically denies that common questions of law
and fact predominate. In fact, to evaluate each purported class member’s claim would require a
specific factual review of that individual’s medical bills, insurance coverage terms, and
payments.

51. Adequacy (Rule 1.220(a)(4)): Plaintiff will fairly and adequately protect the
interests of the Classes she represents because it is in her best interests to prosecute the claims
alleged to obtain full redress due to her for the illegal conduct of which she complains. Her interests
do not conflict with the interests of the respective Classes because one or more questions of law
and/or fact regarding liability are common to all class members and by prevailing on her own
claims, Plaintiff necessarily will establish liability to other class members. Plaintiff will fairly and
adequately represent the interests of the Classes and has no interests that are antagonistic to the
interests of Class members. Plaintiff has retained counsel experienced in class action litigation and
complex civil litigation to prosecute this action on behalf of the Classes.

Answer: Defendant denies that if Plaintiff prevails that Plaintiff can establish
liability to other purported class members. The questions of law and fact that apply to each
purported class member differ, and therefore Plaintiff is not an adequate representative of
other individuals. Defendant therefore denies paragraph 51.

52. Superiority (Rule 1.220(b)(3)): With respect to Florida Rule of Civil Procedure
1 .220(b)(3), a class action is the superior procedural vehicle for the fair and efficient adjudication
of the claims asserted herein, given that Common questions of law and fact predominate over any
individual questions that may arise, and significant economies of time, effort and expense will
inure to the benefit of the court and the parties in litigating the common issues on a Class- wide

basis instead of a repetitive individual basis; many Class members' individual damage claims are

13

 
too small to make individual litigation an economically viable alternative, and few Class
members have an interest in individually controlling the prosecution of a separate action;
despite the relatively small size of many individual Class members’ claims, their aggregate
volume, coupled with the economies of scale inherent in litigating similar claims on acommon
basis, will enable this case to be litigated as a Class action on a cost-effective basis, especially
when compared with repetitive individual litigation; given the size of individual Class
members’ claims, few Class members could afford to seek legal redress individually for the
wrongs Defendants committed against them; when the liability of Defendants is adjudicated,
claims of all members of the Classes can be determined by the Court; this action will facilitate
the orderly and expeditious administration of the Classes' claims, economies of time, effort
and expense will be fostered and uniformity of outcome will be ensured; without a class action,
the Class members will continue to suffer damages and Defendants' violations of law will
proceed without remedy while Defendants continue to reap and retain the proceeds of its
wrongful conduct; and no unusual difficulties are likely to be encountered in the management
of this class action. The forum is desirable because all parties are located in Duval County,
Florida.

Answer: Defendant denies that this action is maintainable as a class action, and
therefore denies paragraph 52. Defendant specifically denies that common questions of law or
fact predominate. Defendant also denies that a class would provide judicial economies, because
this court would be required to conduct a separate trial within a trial for each purported class
member to establish the facts of the individual’s claims.

53.  Ascertainability: Members of the Classes. can be identified, and Class

membership ascertained objectively through Defendants’ records.

14
Answer: Defendant admits that it can identify its patients, but Defendant denies that
it can reasonably identify purported class members. Defendant would be required to review
every single patient to determine whether the treatment was due to an auto-accident, conduct
a legal analysis of the patient’s insurance coverage, and then perform an analysis of the
related bills and payments.

54. _ Plaintiff satisfies the numerosity, commonality, typicality, and adequacy
prerequisites for suing as a representative party pursuant to Florida Rule of Civil Procedure
1,220(a).

Answer: Defendant denies the allegations of paragraph 54 for the reasons Defendant
states above.

COUNT ~T
VIOLATION OF FCCPA, FLA, STAT. §559.72(9)
Defendant Mayo

Plaintiff reaffirms, realleges, and incorporates by reference Paragraphs 1 through 23
and 27 through 52 as if fully set forth herein.

Defendant incorporates herein its responses to all applicable paragraphs, as set forth
above.

55. By asserting the right to, and attempting to collect from Plaintiff and the classes
amounts in excess of those permitted by Florida law, Defendant Mayo claimed, attempted, or
threatened to enforce a debt when Defendant Mayo knew that the debt was not legitimate, and
asserted the existence of a legal right when Defendant Mayo knew that the right did not exist.

Answer: Denied.

56. | Defendant Mayo therefore violated the FCCPA, Fla. Stat. § 559.72(9).

Answer: Denied.

57.  Asadirect and proximate result of Defendant Mayo's actions, Plaintiff suffered

15
damages.

Answer: Denied.

WHEREFORE, Defendant requests that this Court enter judgment in favor of
Defendants and against Plaintiff and enter such other and further relief as the Court may deem

to be just and proper.

COUNT - If
VIOLATION OF FCCPA, FLA. STAT, §559.72(9)
Defendant PSB

Count II is not directed to Defendant Mayo. To the extent that Defendant is required to

respond, Defendant denies paragraphs 58 through 60.

COUNT — TI
VIOLATION OF FDCPA, 15 U.S.C. §1692e(2)(a)
Defendant PSB

Count III is not directed to Defendant Mayo. To the extent that Defendant is required to respond,

Defendant denies paragraphs 61 through 63.

COUNT —IV
VIOLATION OF FDCPA 15 U.S.C. §1692f(1)
Defendant PSB

 

Count IV is not directed to Defendant Mayo. To the extent that Defendant is required to
respond, Defendant denies paragraphs 64 through 66.
JURY TRIAL REQUEST
Plaintiff, individually, respectfully requests a jury trial on issues so triable.

Answer: Defendant admits that Plaintiff has requested a jury trial.

16
DEFENDANT MAYO CLINIC JACKSONVILLE’S AFFIRMATIVE DEFENSES
First Affirmative Defense
At all times hereto, Defendant was in compliance with all applicable provisions of the
FCCPA, and alternatively pleads that any alleged violations were not intentional and resulted from
a bona fide error, notwithstanding the maintenance of procedures reasonably adopted to avoid such
error. Specifically, Defendant has policies and procedures to ensure compliance with all applicable
laws and regulations, and trains its employees regarding such procedures. As such, Defendant is
entitled to the safe harbor provision provided in section 559.77(3), of the Florida Statutes.
Second Affirmative Defense
One or more claims asserted by Plaintiff are barred by laches, estoppel, waiver and/or
unclean hands.
Third Affirmative Defense
Plaintiff's claims are not properly maintainable as a class action because Plaintiff does not,
and cannot, satisfy the requirements of Florida Rule of Civil Procedure 1.220. Plaintiff cannot
establish that she was or is similarly situated to potential members of the class action and cannot
meet her burden of satisfying the prerequisites of commonality, typicality, numerosity, and
adequacy.
Fourth Affirmative Defense
Defendant gives notice that it intends to rely upon such other defenses as may become
available at law or pursuant to statute, or that may become known during any discovery

proceedings in this case, and reserves the right to amend its answer and assert such defenses.

17
Dated this 18th day of March, 2019.

/s/ Christi A. Lawson

 

Christi A. Lawson
Florida Bar No. 0498351

Primary: clawson@foley.com

Secondary: yhibbert@foley.com
Foley & Lardner LLP

111 N. Orange Ave., Ste. 1800
Orlando, FL 32801
clawson(@foley.com

Tel. 407.244.3235

Fax 407.648.1743

James McKee

Florida Bar No. 0638218

Virginia R. Beeson

Florida Bar No. 1003406
Primary: vbeeson@foley.com
Secondary: bshelley@foley.com
Foley & Lardner LLP

111 N. Orange Ave., Ste. 1800
Orlando, FL 32801

18
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 18th day of March, 2019, the foregoing Answer and
Affirmative Defenses to Complaint by Defendant, Mayo Clinic Jacksonville, was filed with the
Florida Court’s ePortal and served on all counsel of record.

ZEBERSKY PAYNE, LLP

Counsel for Plaintiff

110 S.E. 6" Street, Suite 2150

Ft. Lauderdale, Florida 33301

Telephone: (954) 989-6333

Facsimile: (954) 989-7781

Primary Email: jshaw@zpllp.com
kslaven@zpllp.com

Secondary E-mail: mperez@zplip.com
jgarcia@zpllp.com

/s/ Christi A. Lawson

Christi A. Lawson

Florida Bar No. 0498351
Foley & Lardner LLP

111 N. Orange Ave., Ste. 1800
Orlando, FL 32801
clawson@foley.com

Tel. 407.244.3235

Fax 407.648.1743

 

19
Filing # 86967977 E-Filed 03/26/2019 12:38:08 PM

RETURN OF SERVICE

State of Florida County of DUVAL. Circuit Court:
‘Case Number: 16-2019-CA-218-XXX-MA

Plaintiff:
NATALIE KUHR,

VS.

Defendant:
MAYO CLINIC JACKSONVILLE, ET. AL.,

For

Jordan Alexander Shaw, Esq
ZEBERSKY PAYNE, LLP
110 Se 6th'St

Sulte 2150

Ft. Lauderdale, FL 33301

Received by OJF SERVICES, INC, on the 21st day of March, 2019 at 1:50 pm to be served on PROFESSIONAL SERVICE
BUREAU, INC, 1200 S. PINE ISLAND RD, PLANTATION, FL 33324,

|, ANDREW KARP, do hereby affirm that on the 2ist day of March, 2019 at 3:30 pm, [i

CORPORATE SERVED: by delivering a true copy of tha SUMMONS AND COMPLAINT with the date and hour of service
endorsed thereon by me, to: DONNA MOCH EMPLOYEE OF CT CORPORATION SYSTEM at the address of: 1200 S. PINE
ISLAND RD, PLANTATION, FL 33324 as registered agent for PROFESSIONAL SERVICE BUREAU, INC, and Informed
‘sald person of the contents therein, In compilance with state statutes 48.081.

L CERTIFY THAT | AM.OVER THE AGE OF 18; HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT | AM A SPECIAL
PROCESS SERVER APPOINTED BY THE SHERIFF, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT IN WHICH
PROCESS WAS SERVED. "UNDER PENALTY OF PERJURY, | DECLARE THAT | HAVE READ THE FOREGOING
(DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525.

 

ANDREW KARP
SPS #260

OJF SERVICES, INC.
13727 S,W. 152nd Street
P.M.B. 354

Miami, FL 33177

(786) 293-5750

Our Job Serial Number: OJF-2019004506

Copyright © 1982-2019 Database Services, Inc, - Process Seryer’s Toolbox VB.0h

UVC TMU

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 03/28/2019 01:43:41 PM

 
Filing # 83380228 E-Filed 01/15/2019 02:54:48 PM

Sia

YEN TOM. VIVE AT CATINITV DANTAITC CTITSOLT TT ST ENY NIMEINNINAN.A1-67 ARS

+h bY
IN THE CIRCUIT COURT FOR THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY FLORIDA

Case No. 16-2019-CA-000218-XXX-MA

 

 

CLASS REPRESENTATION

NATALIE KURR, CV-E
Plaintiff,
-VS-
MAYO CLINIC
JACKSONVILLE, and : ty
PROFESSIONAL SERVICE
BUREAY, INC.,
Defendants.
Dor
V/a06 Ma a] UI I 4
SUMMONS
20 DAY CORPORATE SERVICE 40
THE STATE OF FLORIDA: 7d

YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition
in this action on defendant:

Professional Service Bureau, Inc.
By Serving its Registered Agent:
C T Corporation System
1200 South Pine Island Road
Plantation, FL 33324

Each defendant is required to serve written defenses to the complaint or petition on
Plaintiff's Attorney: :
Jordan A. Shaw, Esq.
Zebersky Payne Shaw Lewenz, LLP
110 SE 6" Street
Suite 110
Ft. Lauderdale, FL 33301

within 20 days after service of this Summons on that Defendant, exclusive of the day of
service, and to file the original of the defenses with the Clerk of this Court either before
service on Plaintiff's Attorney or immediately thereafter. If 2 Defendant fails to do so, a
default will be entered against that Defendant for the relief demanded in the complaint or
petition.

(1804093/1]

 
Filing # 87000062 E-Filed 03/26/2019 04:37:49 PM

Arne ndiacl

RETURN OF SERVICE

State of Florida County of DUVAL Circuit Court
Case Number: 16-2019-CA-218-XXX-MA

Plaintiff:
NATALIE KUHR

VS.

Defendant:
MAYO CLINIC JACKSONVILLE, ET. AL.,

For;

Jordan Alexander Shaw, Esq
ZEBERSKY PAYNE, LLP
110 Se 6th St

Sulte 2150

Ft. Lauderdale, FL 33301

Received by OJF SERVICES, INC, on the Ztst day of March, 2019 at 1:50 pm to be served on PROFESSIONAL SERVICE
BUREAU, INC, 1200 S, PINE ISLAND RD, PLANTATION, FL 33324.

1, ANDREW KARP, do hereby affirm that on the 21st day of March, 2019 at 3:30 pm, I:

CORPORATE SERVED: by delivering a true copy of the SUMMONS AND COMPLAINT with the date and hour of servica
endorsed thereon by me, to; DONNA MOCH EMPLOYEE OF CT CORPORATION SYSTEM at the address of: 1200 S, PINE
ISLAND RD, PLANTATION, FL 33324 as registered agent for PROFESSIONAL SERVICE BUREAU, ING, and Informed
said person of the contents therein, in compliance with state statutes 48.081,

1 CERTIFY THAT | AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT 1 AM A SPECIAL
PROCESS SERVER APPOINTED BY THE SHERIFF, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT IN WHICH
PROCESS WAS SERVED, "UNDER PENALTY OF PERJURY, | DECLARE THAT I HAVE READ THE FOREGOING
(DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525.

 

ANDREW KARP
SPS #260 "

OJF SERVICES, INC.
13727 S.W. 152nd Street
P.M.B. 354

Miami, FL 33177

(788) 293-5750

Our Job Serial Number: OJF-2019004506

Copyright © 1992-2019 Database Services, Inc. » Process Server's Toolbox V9.0h

UTVRTE AE

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 03/28/2019 01:43:46 PM

 
Filing # 83380228 E-Filed 01/15/2019 02:54:48 PM

a

VENTOTY, WTIV AT SAOATTAITYT DANATATIIC CITOCETT AY CNW ALI ZINNIN AN.N1.E7 ANA

+864
IN THE CIRCUIT COURT FOR THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY FLORIDA

Case No. 16-2019-CA-000218-XXX-MA

 

CLASS REPRESENTATION
NATALIE KUHR, OV-E
Plaintiff,
-VS-
MAYO CLINIC
JACKSONVILLE, and y,
PROFESSIONAL SERVICE
BUREAU, INC.,
Defendants. il yi
/ y} Y
eID LI IF
SUMMONS
20 DAY CORPORATE SERVICE % Z 0D
THE STATE OF FLORIDA:

YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition
in this action on defendant:

Professional Service Bureau, Inc.
By Serving its Registered Agent:
CT Corporation System
1200 South Pine Island Road
Plantation, FL 33324

Each defendant is required to serye written defenses to the complaint or petition on
Plaintiff’s Attorney:
Jordan A. Shaw. Esq.
Zebersky Payne Shaw Lewenz, LLP
110 SE 6" Street
Suite 110
Ft. Lauderdale, FL 33301

within 20 days after service of this Summons on that Defendant, exclusive of the day of
service, and to file the original of the defenses with the Clerk of this Court either before
service on Plaintiff’s Attorney or immediately thereafter. If a Defendant fails to do so, a
default will be entered against that Defendant for the relief demanded in the complaint or
petition.

(1804093/1}

 
DATED on Jan 16 2019

RONNIE FUSSELL
As Clerk of the Court

RENLS
By.
As Deputy Clerk

 

AMERICANS WITH DISABILITIES ACT OF 1990
ADA NOTICE

“If you are a person with a disability who needs any accommodation in order
to participate in this proceeding, you are entitled, at no cost to you, to the
provision of certain assistance. Please contact the ADA Coordinator at (904)
255-1695 or crtintrp@coj.net at least 7 days before your scheduled court
appearance, or immediately upon receiving this notification if the time before
the scheduled appearance is less than 7 days; if you are hearing or voice
impaired, call 711.”

[1804093/1}

 
Filing # 87821405 E-Filed 04/11/2019 11:27:24 AM

IN THE CIRCUIT COURT FOR THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY FLORIDA

Case No. 2019-CA-000218
CLASS REPRESENTATION
NATALIE KUHR, on behalf of CV-E
herself and all other similarly situated,

Plaintiff,
-VS-

MAYO CLINIC JACKSONVILLE, a
Florida not for profit corporation, and
PROFESSIONAL SERVICE
BUREAU, INC., a foreign corporation

Defendants.
/

 

NOTICE OF APPEARANCE OF COUNSEL
AND DESIGNATION OF EMAIL ADDRESSES

PLEASE TAKE NOTICE that Christi A. Lawson, Esq., James A. McKee, Esq. and
Virginia R. Beeson, Esq., and the law firm of Foley & Lardner LLP, hereby enter their appearance
as counsel for Defendant, PROFESSIONAL SERVICE BUREAU, INC., and request that copies
of any and all pleadings, hearing notices, motions, orders, and other papers filed in this action be
furnished to Christi A. Lawson, Esq., James A. McKee, Esq. and Virginia R. Beeson, Esq. via

electronic mail at clawson@foley.com, jmckee@foley.com and vbeeson@foley.com.

Dated this 11 day of April, 2019.

/s/ Christi A. Lawson

 

Christi A. Lawson

Florida Bar No. 0498351

Primary: clawson@foley.com

Secondary: yhibbert@foley.com

Foley & Lardner LLP

111 N. Orange Ave., Ste. 1800

Orlando, FL 32801

Tel: 407.244.3235

Fax: 407.648.1743
4822-7955-2147.1

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 04/12/2019 02:59:06 PM
James A. McKee
Florida Bar No. 0638218
Primary: jmckee@foley.com

Secondary: mlong@foley.com
Foley & Lardner LLP

106 E. College Avenue, Suite 900
Tallahassee, FL 32301

Tel: 850.222.6100

Fax: 850.561.6475

Virginia R. Beeson
Florida Bar No. 1003406

Primary: vbeeson@foley.com

Secondary: bshelley@foley.com
Foley & Lardner LLP

111 N. Orange Ave., Ste. 1800
Orlando, FL 32801
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 11" day of April, 2019, I electronically filed a true and
correct copy of the foregoing using the Florida Courts E-Filing Portal System and a true and correct
copy was served on all counsel of record.

/s/ Christi A. Lawson

Christi A. Lawson

Florida Bar No. 0498351
Foley & Lardner LLP

111 N. Orange Ave., Ste. 1800
Orlando, FL 32801
clawson@foley.com

Tel. 407.244.3235

Fax 407.648.1743

 
